COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-456-CV





IN RE JEFFREY TOD HOLDEN	



------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1) AND ORDER





The underlying suit in this original proceeding involves a notice of appeal from an associate judge’s ruling.  Relator Jeffrey Tod Holden filed a petition for writ of mandamus asking that we order 
Respondent, the Honorable Frank Sullivan, to conduct a hearing on Relator’s Appeal from an Associate Judge’s Hearing, to rule on his appeal, and to order the Associate Judge’s order vacated pending the appeal.  
Specifically, Relator complained that Respondent’s failure to conduct a hearing on Relator’s appeal of the Associate Judge’s ruling violated Texas Family Code section 201.015(f).  
See
 
Tex. Fam. Code Ann.
 § 201.015(f) (Vernon 2002).  But Respondent held the section 201.015(f) hearing on December 18, 2006, after this original proceeding was filed.  Accordingly, because Respondent has now conducted the hearing that Relator desired, we grant Real Party in Interest’s Bobbie McGehee’s motion to dismiss this original proceeding and order it dismissed as MOOT.

After Respondent conducted the December 18, 2006 hearing, Relator filed a supplemental petition for writ of mandamus raising six new issues pertaining to the December 18, 2006 hearing.  Because Relator’s petition for writ of mandamus was moot at the time that he filed his supplemental petition for writ of mandamus, we order that Relator’s supplemental petition for writ of mandamus be filed under the separate cause number 2-07-029-CV. 
 Relator is ordered to pay the $75 mandamus filing fee by February 8, 2007.  Additionally, Relator shall re-file any documents from the appendix of the initial petition for writ of mandamus in the new cause number that he desires for the court to consider with the supplemental petition for writ of mandamus.

If, after Relator pays the filing fee and the proceeding is submitted to the court, the court is of the tentative opinion that Relator is entitled to the relief sought or that a serious question concerning the relief requires further consideration, the court will request a response to the supplemental petition for writ of mandamus.  
See
 
Tex. R. App. P.
 52.8(b).

The clerk of this court shall transmit a copy of this opinion and order to the attorneys of record, the trial court judge, and the trial court clerk.



PER CURIAM



PANEL A: WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED: January 29, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.